Exhibit 10.2

MEMORANDUM OF UNDERSTANDING

THIS MEMORANDUM OF UNDERSTANDING (“MOU”), is made and entered into as of the
16th day of December, 2017 (the “Effective Date”), by and among Amneal
Pharmaceuticals LLC (the “Company”), Paul M. Bisaro (“Bisaro”), Impax
Laboratories, Inc. (“Impax”), Amneal Holdings, LLC (“Amneal Holdings”) (solely
with respect to and in connection with its obligations set forth in Paragraph 1
of this MOU) and Atlas Holdings, Inc. (“Atlas”). The Company, Impax, Bisaro and
Atlas may be referred to herein individually as a “party” and collectively as
the “parties.”

WHEREAS, the Company has entered into that certain Business Combination
Agreement (the “Business Combination Agreement”), dated as of October 17, 2017,
with, among others, Impax and Atlas, pursuant to which the following combination
(the “Combination”) is expected to occur: Impax, following its conversion into a
limited liability company, will become a wholly owned subsidiary of the Company
and Atlas, which will be renamed Amneal Pharmaceuticals, Inc. (“Parent”);

WHEREAS, Bisaro currently serves as the Chief Executive Officer of Impax
pursuant to that certain employment agreement entered into between Bisaro and
Impax dated March 24, 2017 (the “Existing Employment Agreement”);

WHEREAS, on October 17, 2017, Bisaro executed a Waiver of the Good Reason, which
is attached hereto as Exhibit A (the “Waiver”), whereby Bisaro agreed that the
neither the Combination nor the Business Combination Agreement would constitute
Good Reason under the Existing Employment Agreement;

WHEREAS, in consideration for the Waiver, the parties are entering into this
MOU, to evidence their agreement that as of the closing of the Combination
pursuant to the terms of the Combination Agreement (the “Closing”) Bisaro shall
commence serving Parent as Executive Chairman and no later than immediately
following the Closing, Bisaro and Parent shall enter into an employment
agreement setting forth the terms and conditions for such service substantially
in the form attached hereto as Exhibit B (the “Amneal Employment Agreement”);
and

WHEREAS, the parties anticipate that the Closing will occur prior to
December 31, 2018.

NOW THEREFORE, in consideration of the mutual promises between the parties and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

1. Combination and Employment. The parties represent and warrant that, subject
to Bisaro continuing to serve as the Chief Executive Officer of Impax through
the Closing and Robert Stewart commencing employment as Chief Executive Officer
of Parent at the Closing, (a)



--------------------------------------------------------------------------------

as of the Closing, Bisaro shall commence serving as the Executive Chairman of
Parent, (b) no later than immediately following the Closing, Bisaro and Parent
shall enter into the Amneal Employment Agreement, substantially in the form
attached hereto as Exhibit B, and (c) upon the later of the Closing or the date
the Amneal Employment Agreement is entered into, the Existing Employment
Agreement shall terminate without triggering any right to severance thereunder.
Bisaro and Parent shall each execute and deliver the Amneal Employment Agreement
to the other party no later than immediately following the Closing, which
execution and delivery shall in no event be more than thirty (30) days following
the Closing. As of the Effective Date, Impax holds all of the voting stock of
Parent and on or after the Closing, Amneal Holdings and Impax shall cause the
board of directors of Parent to authorize and approve the Amneal Employment
Agreement, substantially in the form attached hereto as Exhibit B, and shall
further authorize the officers of Parent to fulfill the obligations designated
to Parent under this MOU upon the terms and conditions set forth herein.

2. Term and Termination. The term of this MOU is twelve (12) months from its
Effective Date. This MOU shall terminate upon the earliest of (a) the later of
the Closing or the execution and delivery of the Amneal Employment Agreement by
each of Parent and Bisaro, substantially in the form attached hereto as Exhibit
B; or (b) twelve (12) months from the date first set forth above.

3. Impax Employment Agreement. The Existing Employment Agreement shall remain in
full force and effect, subject to the Waiver, until the termination of this MOU
under Paragraph 2(a) above. In the event of the termination of the MOU under
Paragraph 2(b), the Existing Employment Agreement shall remain in full force and
effect after termination of the MOU according to its original provisions. In the
event of a termination of the MOU under Paragraph 2(a) above, Bisaro agrees to
execute such other documents as shall be reasonably determined necessary or
appropriate by Parent to evidence the termination of the Existing Employment
Agreement without triggering any severance obligations thereunder.
Notwithstanding the above, all payments, salary, bonuses, benefits or options
which were earned or vested but unpaid prior to termination of the Existing
Employment Agreement shall be paid or provided to Bisaro within ten (10) days of
the termination of the Existing Employment Agreement. Notwithstanding the above,
the Stock Option Agreement between Impax and Bisaro shall continue to be in full
force and effect, without modification, notwithstanding the termination of the
MOU or the Existing Employment Agreement.

4. Governing Law. This MOU shall be governed and has been constructed in
accordance with the laws of the State of New Jersey without application of any
conflict of laws or choice of law provision.

(Signatures on following page)

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this MOU as of the date indicated.

 

Amneal Pharmaceuticals LLC By:  

/s/ Chirag Patel

Name:   Chirag Patel Title:   Manager Impax Laboratories, Inc. By:  

/s/ Bryan M. Reasons

Name:   Bryan M. Reasons Title:   Executive Vice President and Chief Financial
Officer Amneal Holdings, LLC By:  

/s/ Chirag Patel

Name:   Chirag Patel Title:   Manager Atlas Holdings, Inc. By:  

/s/ Bryan M. Reasons

Name:   Bryan M. Reasons Title:   Executive Vice President and Chief Financial
Officer

/s/ Paul M. Bisaro

Paul M. Bisaro

 

3



--------------------------------------------------------------------------------

Exhibit A

Waiver

(attached)



--------------------------------------------------------------------------------

LOGO [g491016newdsp.jpg]

Private and Confidential

October 17, 2017

Paul M. Bisaro

[Redacted]

Dear Paul,

Reference is made to (1) that certain Business Combination Agreement, dated as
of October 17, 2017 (the “Business Combination Agreement”), by and among Impax
Laboratories, Inc., a Delaware corporation (the “Company”), Atlas Holdings,
Inc., a Delaware corporation and a wholly-owned Subsidiary of Impax (“Holdco”),
K2 Merger Sub Corporation, a Delaware corporation and a wholly-owned Subsidiary
of Holdco (“Merger Sub”) and Amneal Pharmaceuticals LLC, a Delaware limited
liability company (“Amneal”) and (2) that certain Employment Agreement, dated as
of March 24, 2017 (the “Employment Agreement”), between yourself and the
Company.

You hereby acknowledge and agree that neither (i) the execution of the Business
Combination Agreement by Impax or its adoption by the stockholders of Impax nor
(ii) the consummation of the Transactions or the occurrence of the Closing (as
such terms are defined in the Business Combination Agreement) shall constitute
“Good Reason” solely for purposes of clause (ix) of the definition of “Good
Reason” in your Employment Agreement.

[Signature Page Follows]

 

     

Impax Laboratories

100 Somerset Corporate Boulevard, Suite 3000

Bridgewater, N.J. 08807

732.595.4600 Phone

732.595.4753 Fax

 

CORPORATE HEADQUARTERS:

30831 Huntwood Avenue, Hayward CA 94544

510.240.6000 Phone

510.240.6096 Fax

   www.impaxlabs.com



--------------------------------------------------------------------------------

Sincerely,

 

/s/ Bryan M. Reasons

Bryan M. Reasons SVP, Finance and Chief Financial Officer Impax Laboratories,
Inc.

Acknowledged and agreed,

 

/s/ Paul M. Bisaro

Paul M. Bisaro

October 17, 2017

Date



--------------------------------------------------------------------------------

Exhibit B

Amneal Employment Agreement

(attached)



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of [●] (the
“Effective Date”), by and between Amneal Pharmaceuticals, Inc. (“Amneal”) and
Paul M. Bisaro (the “Executive”).

WITNESSETH:

WHEREAS, The Executive currently serves as the Chief Executive Officer of Impax
Laboratories, Inc. (“Impax”) pursuant to that certain employment agreement
entered into between the Executive and Impax dated March 24, 2017 (the “Existing
Employment Agreement”);

WHEREAS, Amneal Pharmaceuticals LLC (the “Company”), Impax and Atlas Holdings,
Inc. entered into a Business Combination Agreement dated as of October 17, 2017
pursuant to which Impax, following its conversion into a limited liability
company, became a wholly owned subsidiary of the Company and Atlas Holdings,
Inc., which was renamed Amneal Pharmaceuticals, Inc.;

WHEREAS, the Executive possesses unique personal knowledge, experience and
expertise;

WHEREAS, upon execution of this Agreement, the Executive shall cease to serve
Impax as Chief Executive Officer, the Existing Employment Agreement shall
terminate without triggering any severance thereunder and the Executive shall
commence serving Amneal as Executive Chairman pursuant to the terms and
conditions of this Agreement; and

WHEREAS, Amneal and the Executive desire to enter into this Agreement as to the
terms and conditions of the Executive’s service to Amneal.

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1. EMPLOYMENT AND DUTIES

1.1 Term of Employment. Subject to Section 8.2 below, the Executive’s initial
term of employment under this Agreement shall commence on the Effective Date and
shall continue until the third anniversary of the Effective Date (the “Initial
Term”), unless further extended or earlier terminated as provided in this
Agreement. This Agreement will automatically be renewed for single one-year
periods unless written notice of non-renewal (a “Non-Renewal Notice”) is
provided by any party at least 90 days prior to the end of the Initial Term or
the successive one-year period then in effect or unless earlier terminated as
provided in this Agreement. Neither non-renewal of this Agreement for additional
periods after the second anniversary of the Closing, nor expiration of this
Agreement as a result of such non-renewal, shall, by itself, result in
termination of the Executive’s employment. The period of time between the
Closing and the termination of the Executive’s employment under this Agreement
or the expiration of this Agreement, whichever is earlier, shall be referred to
herein as the “Term.”

 

6



--------------------------------------------------------------------------------

1.2 General.

1.2.1 Subject to the terms set forth herein, effective as of the Closing, the
Executive shall serve as the Executive Chairman of Amneal and shall have the
authorities, duties and responsibilities as are usual and customary for such
position or are prescribed by Amneal’s bylaws and as may from time to time be
delegated to him by the board of directors of Amneal (the “Board”), which
include but are limited to the following: [INSERT LIST OF DUTIES].

1.2.2 As of the Effective Date, Executive shall serve as a director of the
Board. Thereafter, during the Term, at each applicable annual meeting of
Amneal’s stockholders, the Board, subject to its fiduciary duties, shall
nominate and recommend the election of the Executive by Amneal’s stockholders as
a director. Upon termination of the Executive’s employment for any reason under
this Agreement or upon the expiration of the Term of this Agreement, the
Executive shall resign immediately upon request of the Board from all officer
and director positions held by him with Amneal or any of its Subsidiaries. For
purposes of this Agreement, the term “Subsidiaries” shall mean any entity with
voting equity securities that are more than 50% controlled by Amneal as the
parent company or the holding company.

1.2.3 The Executive shall faithfully and diligently discharge his duties
hereunder and use his best efforts to implement the policies established from
time to time by the Board. The Executive shall devote all of his business time,
attention, knowledge and skills faithfully, diligently and to the best of his
ability, in furtherance of the business and activities of Amneal; provided,
however, that nothing in this Agreement shall preclude the Executive from
devoting reasonable periods of time required for:

(i) serving as a director or member of a committee, in each case, in a non-lead,
non-chair role, of up to two (2) publicly traded corporations and up to one
(1) private organization or corporation, in each case, that does not, in the
good faith determination of the Board, compete with Amneal or any of its
Subsidiaries or otherwise create, or could create, in the good faith
determination of the Board a conflict of interest with the business of Amneal or
any of its Subsidiaries;

(ii) delivering lectures, fulfilling speaking engagements, and any writing or
publication relating to his area of expertise; provided, however, that any fees,
royalties or honorariums received therefrom shall be promptly turned over to
Amneal;

(iii) engaging in professional organization and program activities;

(iv) managing his personal passive investments and affairs; and

(v) participating in charitable or community affairs;

 

7



--------------------------------------------------------------------------------

provided that such activities do not materially, individually or in the
aggregate, interfere with the performance of his duties and responsibilities
under this Agreement or create a conflict of interest with the business of
Amneal or any of its Subsidiaries as determined in good faith by the Board.
Notwithstanding the foregoing, the Executive shall be permitted to continue to
serve on the boards of directors upon which he serves as of the Effective Date,
provided, that he takes all reasonably necessary actions to terminate any such
service that violates this Section 1.2.3 on or prior to the three-month
anniversary of the Effective Date and in the interim, shall cooperate with the
Board to limit any interference, conflict or violation.

1.3 Reimbursement of Expenses. Amneal shall reimburse the Executive for all
reasonable, documented, out-of-pocket travel and other business expenses
incurred by the Executive in the performance of the Executive’s duties to Amneal
in accordance with Amneal’s applicable expense reimbursement policies and
procedures as are in effect from time to time. To the extent any such
reimbursements (and any other reimbursements of costs and expenses provided for
herein) are includable in the Executive’s gross income for Federal income tax
purposes, all such reimbursements shall be made no later than March 15 of the
calendar year next following the calendar year in which the expenses to be
reimbursed are incurred.

 

2. COMPENSATION

2.1 Base Salary. During the Term, the Executive shall be entitled to receive a
base salary at the annual rate of $750,000, subject to increase, or decrease,
only if salary decreases are concurrently implemented across the senior
executives of Amneal as determined by the Board or the Compensation Committee of
the Board from time to time in its discretion, payable in accordance with the
payroll practices of Amneal (the “Base Salary”).

2.2 Incentive Bonuses. During the Term, the Executive shall be eligible to
receive an annual bonus targeted at 100% of the Executive’s Base Salary (the
“Incentive Bonus”) under the annual incentive program adopted by the Board, as
may be amended from time to time. Such bonus shall be paid within 2-1/2 months
following the end of the calendar year to which it relates. The amount of
Incentive Bonus payable for any year shall be based on the achievement of
performance objectives established by the Board, as determined in its
discretion, and, based on achievement, may be between zero and 150% of the
Executive’s Base Salary. The Incentive Bonus will be prorated for the
Executive’s initial year of employment. The Executive must be employed by Amneal
through the date of payment of any Incentive Bonus in order to remain eligible
for such Incentive Bonus.

2.3 Equity Awards.

2.3.1 Stock Option Grant. On, or as promptly as practicable following, the
Effective Date, but no later than 30 days immediately following the Effective
Date, Amneal shall grant to the Executive an option to purchase (the “Initial
Option”) that number of shares of Amneal common stock necessary for the Initial
Option to have a grant date fair value of $3,000,000. The per share exercise
price of the Initial Option shall be equal to the

 

8



--------------------------------------------------------------------------------

per share fair market value of Amneal’s common stock on the date of grant. The
Initial Option shall vest and become exercisable with respect to 25% of the
total number of shares subject to the Initial Option on each of the first four
anniversaries of the Effective Date, subject to the Executive’s continuous
service to Amneal through the applicable vesting date. The Initial Option shall
otherwise be subject to the terms of the plan pursuant to which it is granted
and an award agreement to be entered into between the Executive and Amneal.

2.3.2 Initial Restricted Stock Units. On, or as promptly as practicable
following, the Effective Date, but no later than 30 days immediately following
the Effective Date, Amneal shall grant to the Executive an award of restricted
stock units (the “Initial RSUs”) having a grant date fair value equal to
$1,500,000. The Initial RSUs will vest in respect of 25% of the total number of
Initial RSUs on each of the first four anniversaries of the Effective Date,
subject to the Executive’s continuous services to Amneal through the applicable
vesting date. The Initial RSUs shall otherwise be subject to the terms of the
plan pursuant to which they are granted and an award agreement to be entered
into between the Executive and Amneal.

2.3.3 Future Equity Awards. During the term of this Agreement, the Executive
will be eligible to receive additional stock options, restricted stock units and
other equity incentive grants as determined by the Board in its sole discretion.

2.4 Additional Compensation. During the Term, in addition to the foregoing, the
Executive shall be eligible to (i) receive such other compensation as may from
time to time be awarded him by the Board or the Compensation Committee of the
Board; and (ii) participate and receive compensation from other bonus,
incentive, performance awards and similar programs or compensation that is
offered to other executives of Amneal.

 

3. EMPLOYEE BENEFITS

During the Term, the Executive shall be entitled to paid time off generally made
available to executive personnel of Amneal and to participate in and have the
benefit of all group life, disability, hospital, surgical and major medical
insurance plans and programs and other employee benefit plans and programs as
generally are made available to executive personnel of Amneal, as such benefit
plans or programs may be amended or terminated in the sole discretion of the
Board or the Compensation Committee of the Board, from time to time. The
Executive shall accrue up to twenty (20) days paid time off each calendar year
which will accrue in accordance with the Amneal’s employment policies and
procedures, including in respect of any accrual caps.

 

4. TERMINATION OF EMPLOYMENT

4.1 General. The Executive’s employment under this Agreement may be terminated
without any breach of this Agreement only on the following circumstances:

4.1.1 Death. The Executive’s employment under this Agreement shall terminate
upon his death.

4.1.2 Disability. If the Executive suffers a Disability (as defined below),

 

9



--------------------------------------------------------------------------------

the Board may terminate the Executive’s employment under this Agreement upon 30
days prior written notice; provided that the Executive has not returned to full
time performance of his duties during such 30-day period. For purposes of this
Agreement, “Disability” shall mean the Executive’s inability to perform his
duties and responsibilities hereunder, with or without reasonable accommodation,
due to any physical or mental illness or incapacity, which condition either
(i) has continued for a period of 180 days (including weekends and holidays) in
any consecutive 365-day period, or (ii) is projected by the Board in good faith
after consulting with a doctor selected by the Board and consented to by the
Executive (or, in the event of the Executive’s incapacity, his legal
representative), such consent not to be unreasonably withheld, that the
condition is likely to continue for a period of at least six consecutive months
from its commencement.

4.1.3 Good Reason. The Executive may terminate his employment under this
Agreement for Good Reason (as defined below) at any time on or prior to the 60th
day after the occurrence of any of the Good Reason events set forth below. For
purposes of this Agreement, “Good Reason” shall mean the occurrence of any of
the following events without the Executive’s consent:

(i) any action or inaction by Amneal constituting a material breach of the
Agreement by Amneal;

(ii) a material diminution of the authorities, duties or responsibilities of the
Executive set forth in Section 1.2 above or a failure to appoint Executive to
the Board (other than temporarily while the Executive is physically or mentally
incapacitated and unable to properly perform such duties, as determined by the
Board in good faith);

(iii) the loss of any of the titles of the Executive with Amneal set forth in
Section 1.2 above or a change in the primary office location where Executive
provides the majority of his services that is fifty (50) or more miles from the
current location, which is 400 Crossing Boulevard, Bridgewater, New Jersey
08807;

(iv) a material reduction by Amneal in the Base Salary or in any of the
percentages of the Base Salary payable as an Incentive Bonus, but, except in the
case of a reduction following a Change in Control (as defined below), not
including a reduction in the Base Salary or in any of the percentages of the
Base Salary payable as an Incentive Bonus which is consistent with the reduction
in the Base Salary or in any of the percentages of the Base Salary payable as an
Incentive Bonus imposed on all senior executives of Amneal;

(v) the assignment to the Executive of duties or responsibilities that are
negatively and materially inconsistent with any of his duties and
responsibilities set forth in Section 1.2 hereof;

(vi) the delivery by the Board to the Executive of a Non-Renewal Notice in
accordance with Section 1.1; or

(vii) a material change in the reporting structure set forth in Section 1.2.1
hereof.

 

10



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Executive shall not be deemed to have Good
Reason under this Section 4.1.3 unless, Executive provides written notice to the
Board of the occurrence of an event constituting Good Reason within 30 days of
its initial occurrence, the Board shall fail to cure such event constituting
Good Reason within 30 days following its receipt of such written notice and the
Executive’s resignation on account of Good Reason is effective within 30 days
following the end of the Board’s 30-day cure period.

4.1.4 Without Good Reason. The Executive may voluntarily terminate his
employment under this Agreement without Good Reason upon written notice by the
Executive to the Board at least 60 days prior to the effective date of such
termination (which termination the Board may, in its sole discretion, make
effective earlier than the date set forth in the Notice of Termination (as
defined below)).

4.1.5 Cause. The Board may terminate the Executive’s employment under this
Agreement at any time for Cause (as defined below). For purposes of this
Agreement, termination for “Cause” shall mean any of the following as determined
in good faith by the Board:

(i) the willful and continued failure by the Executive to substantially perform
his obligations under this Agreement (other than any such failure resulting from
the Executive’s incapacity due to a Disability); provided, however, that the
Board shall have provided the Executive with a Notice of Termination specifying
such failure and the Executive shall have been afforded at least 15 business
days within which to cure same;

(ii) the indictment of the Executive for, or his conviction of or plea of guilty
or nolo contendere to, a felony or any other crime involving moral turpitude or
dishonesty;

(iii) the Executive’s willful misconduct in the performance of his duties
hereunder (including theft, fraud, embezzlement, and securities law violations);

(iv) the Executive’s violation of Amneal’s Code of Conduct or other written
policies, which is attached hereto as Exhibit A; provided, however, that the
Board shall have provided the Executive with a Notice of Termination specifying
such failure and the Executive shall have been afforded at least 15 business
days within which to cure same; or

(v) the Executive’s willful misconduct (including theft, fraud, embezzlement,
and securities law violations) that is actually or potentially materially
injurious to Amneal or its Subsidiaries in the Board’s reasonable business
judgment, monetarily or otherwise.

For purposes of this Section 4.1.5, no act or failure to act on the part of the
Executive shall be considered “willful,” unless done, or omitted to be done,
without reasonable belief that his action or omission was in, or not opposed to,
the best interest of Amneal (including their reputation).

 

11



--------------------------------------------------------------------------------

Prior to any termination for Cause, the Board shall provide the Executive with a
Notice of Termination specifying the event constituting Cause and shall give the
Executive the opportunity to appear before the Board to present his views on the
Cause event. If, after such hearing, a majority of the full Board (excluding the
Executive) does not support such termination, the Notice of Termination shall be
rescinded. After providing the notice in the foregoing sentence, the Board may
suspend the Executive with full pay and benefits until a final determination
pursuant to this Section has been made.

4.1.6 Without Cause. The Board may terminate the Executive’s employment under
this Agreement without Cause immediately upon written notice by the Board to the
Executive, other than for death or Disability.

4.1.7 Definition of Change in Control. For purposes of this Agreement, a “Change
in Control” shall be deemed to occur upon any of the following events that
occurs after the Closing, provided that such an event constitutes a “change in
control event” within the meaning of Section 409A of the Code (as defined
below): (a) any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than
Amneal, any trustee or other fiduciary holding securities under any employee
benefit plan of Amneal, or any company owned, directly or indirectly, by the
stockholders of Amneal in substantially the same proportions as their ownership
of the equity securities of Amneal), becoming the beneficial owner (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of equity
securities of Amneal representing more than 50% of the combined voting power of
Amneal’s then outstanding equity securities; (b) during any period of 12
consecutive months, the individuals who, at the beginning of such period,
constitute the Board, and any new director whose election by the Board or
nomination for election by Amneal’s equity holders was approved by a vote of at
least two-thirds of the directors then still in office who either were directors
at the beginning of the 12-month period (or the Closing if later than such date)
or whose election or nomination for election was previously so approved, cease
for any reason to constitute at least a majority of the Board; (c) a merger or
consolidation of Amneal with any other corporation or other entity, other than a
merger or consolidation that would result in the voting securities of Amneal
outstanding immediately prior thereto (and held by persons that are not
affiliates of the acquirer) continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
Amneal or such surviving entity outstanding immediately after such merger or
consolidation; provided, however, that a merger or consolidation effected to
implement a recapitalization of Amneal (or similar transaction) in which no
person (other than those covered by the exceptions in clause (a) of this
Section 4.1.7) acquires more than 50% of the combined voting power of Amneal’s
then outstanding securities shall not constitute a Change in Control; or (d) the
consummation of a sale or other disposition by Amneal of all or substantially
all Amneal’s assets, including a liquidation, other than the sale or other
disposition of all or substantially all of the assets of Amneal to a person or
persons who beneficially own, directly or indirectly, more than 50% of the
combined voting power of the outstanding voting securities of Amneal immediately
prior to the time of the sale or other disposition. For the avoidance of doubt,
the Combination Agreement and the transactions contemplated thereunder shall not
constitute a Change in Control under this Agreement.

 

12



--------------------------------------------------------------------------------

4.2 Notice of Termination. Any termination of the Executive’s employment by
Amneal (other than termination by reason of the Executive’s death) shall be
communicated by written Notice of Termination to the other party of this
Agreement. For purposes of this Agreement, a “Notice of Termination” shall mean
a written notice which shall indicate the specific termination provision in this
Agreement relied upon and, other than with respect to a termination pursuant to
Section 4.1.6 hereof, shall set forth in reasonable detail the facts and
circumstances claimed to provide the basis for such termination.

4.3 Date of Termination. The “Date of Termination” shall mean (a) if the
termination is the result of the Executive’s death, the date of his death,
(b) if the termination is pursuant to Section 4.1.2 hereof, 30 days after the
Notice of Termination is given (provided that the Executive shall not have
returned to the performance of his duties on a full-time basis during such
30-day period), (c) if the termination is pursuant to Section 4.1.3 or
Section 4.1.5 hereof, the date specified in the Notice of Termination after the
expiration of any applicable cure period, (d) if the termination is pursuant to
Section 4.1.4 hereof, the date specified in the Notice of Termination which
shall be at least 60 days after the Notice of Termination is given, or such
earlier date as the Board shall determine in its sole discretion, and (e) if the
termination is pursuant to Section 4.1.6 hereof, the date on which the Notice of
Termination is given.

4.4 Compensation Upon Termination.

4.4.1 Termination for Cause or without Good Reason. If the Executive’s
employment shall be terminated by the Board for Cause or by the Executive
without Good Reason, the Executive shall receive from Amneal: (a) any earned but
unpaid Base Salary through the Date of Termination, paid in accordance with
Amneal’s standard payroll practices; (b) reimbursement for any unreimbursed
expenses properly incurred and paid in accordance with Section 1.3 hereof
through the Date of Termination; (c) payment for any accrued but unused vacation
time in accordance with Amneal’s policy; (d) all equity awards previously
granted to the Executive that have vested in accordance with the terms of such
grants; and (e) such vested accrued benefits, and other payments, if any, as to
which the Executive (and his eligible dependents) may be entitled under, and in
accordance with the terms and conditions of, the employee benefit arrangements,
plans and programs of Amneal as of the Date of Termination, other than any
severance pay plan (such amounts and benefits set forth in clauses (a) though
(e) being referred to hereinafter as the “Amounts and Benefits”), and Amneal
shall have no further obligation with respect to this Agreement other than as
provided in Sections 5, 6.5 and 7 hereof. Any equity awards previously granted
to the Executive that have not vested in accordance with the terms of their
grants as of the Date of Termination shall be forfeited as of the Date of
Termination.

4.4.2 Termination Apart from a Change in Control. If, at any time prior to the
expiration of the Term and other than during a Change in Control Period (as
defined below), the Executive resigns from his employment hereunder for Good
Reason, or the Board terminates the Executive’s employment hereunder without
Cause, then Amneal shall pay or provide the Executive the Amounts and Benefits
and, subject to Section 4.4.5, a severance payment as follows:

 

13



--------------------------------------------------------------------------------

(i) an amount equal to two times the Base Salary as then in effect (without
taking into account any reduction therein that constitutes a basis for Good
Reason), with the aggregate amount due paid in equal installments on Amneal’s
normal payroll dates for a period of 12 months from the Date of Termination in
accordance with the normal payroll practices of Amneal, with each such payment
deemed to be a separate payment for the purposes of Section 409A of the Code;

(ii) During the period commencing on the Date of Termination and ending as of
the second anniversary of the Date of Termination, or, if earlier, the date on
which the Executive becomes eligible for comparable replacement coverage under a
subsequent employer’s group health plan (in any case, the “COBRA Period”),
subject to the Executive’s valid election to continue healthcare coverage under
Section 4980B of the Code and the regulations thereunder, Amneal shall, in its
sole discretion, either (A) continue to provide to the Executive and the
Executive’s dependents, at Amneal’s sole expense, or (B) reimburse the Executive
and the Executive’s dependents for coverage under its group health plan (if any)
at the same levels in effect on the Date of Termination; provided, however, that
if (1) any plan pursuant to which such benefits are provided is not, or ceases
prior to the expiration of the continuation coverage period to be, exempt from
the application of Section 409A under Treasury Regulation
Section 1.409A-1(a)(5), (2) Amneal is otherwise unable to continue to cover the
Executive or the Executive’s dependents under its group health plans, or
(3) Amneal cannot provide the benefit without violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then, in any such case, an amount equal to each remaining subsidy shall
thereafter be paid to the Executive in substantially equal monthly installments
over the COBRA Period (or remaining portion thereof); and

(iii) the vesting, and if applicable, exercisability of each outstanding equity
award granted to the Executive by Amneal shall accelerate in respect of that
number of shares of Amneal common stock (or other equity securities) that would
have vested had the Executive’s employment with Amneal continued through the
first anniversary of the Date of Termination, and any such stock options,
notwithstanding any provision to the contrary in the option agreement or the
plan pursuant to which the option was granted, shall remain exercisable for a
period of 12 months following the Date of Termination or, if earlier, until the
original expiration date of the option.

4.4.3 Termination Following Change in Control. Anything contained herein to the
contrary notwithstanding, in the event the Executive resigns from his employment
hereunder for Good Reason, the Board terminates the Executive’s employment
hereunder without Cause or Executive’s employment terminates by reason of death
or Disability, in each case, within the period commencing three months prior to
a Change in Control and ending 24 months following the Change in Control (a
“Change in Control Period”), then, in lieu of any amount otherwise payable
pursuant to Section 4.4.2, Amneal shall pay or provide the Executive the Amounts
and Benefits and, subject to Section 4.4.5, a severance payment as follows:

(i) an amount equal to the sum of (x) two times the Base Salary as

 

14



--------------------------------------------------------------------------------

then in effect (without taking into account any reduction therein that
constitutes a basis for Good Reason), plus (y) an amount equal to two times the
Executive’s target Incentive Bonus as then in effect (without taking into
account any reduction therein that constitutes a basis for Good Reason), with
the aggregate amount due paid in equal installments on Amneal’s normal payroll
dates for a period of 12 months from the Date of Termination in accordance with
the normal payroll practices of Amneal, with each such payment deemed to be a
separate payment for the purposes of Section 409A of the Code; provided,
however, that all or a portion of the severance payable under this
Section 4.4.3(i) shall instead be paid in a lump sum on the 60th day following
the date of the Executive’s “separation from service” (within the meaning of
Section 409A of the Code) to the extent that such lump sum payment would not
result in any additional excise tax or tax penalties under Section 409A of the
Code;

(ii) During the COBRA Period, subject to the Executive’s valid election to
continue healthcare coverage under Section 4980B of the Code and the regulations
thereunder, Amneal shall, in its sole discretion, either (A) continue to provide
to the Executive and the Executive’s dependents, at Amneal’s sole expense, or
(B) reimburse the Executive and the Executive’s dependents for coverage under
its group health plan (if any) at the same levels in effect on the Date of
Termination; provided, however, that if (1) any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the
continuation coverage period to be, exempt from the application of Section 409A
under Treasury Regulation Section 1.409A-1(a)(5), (2) Amneal is otherwise unable
to continue to cover the Executive or the Executive’s dependents under its group
health plans, or (3) Amneal cannot provide the benefit without violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), then, in any such case, an amount equal to each remaining subsidy
shall thereafter be paid to the Executive in substantially equal monthly
installments over the COBRA Period (or remaining portion thereof); and

(iii) The vesting and, if applicable, exercisability of each equity award
granted to the Executive by Amneal, including each stock option and restricted
stock unit award, shall accelerate in respect of 100% of the shares of Amneal
common stock subject thereto effective as of the Date of Termination, and any
such stock options, notwithstanding any provision to the contrary in the option
agreement or the plan pursuant to which the option was granted, shall remain
exercisable for a period of 12 months following the Date of Termination or, if
earlier, until the original expiration date of the option.

4.4.5 Termination upon Death. In the event of the Executive’s death, Amneal
shall pay or provide to the Executive’s estate: (i) the Amounts and Benefits and
(ii) a pro-rated Incentive Bonus based on actual performance paid at the same
time other executives are paid their related bonuses. In addition, (A) all of
the then unvested restricted stock and restricted stock units previously granted
to the Executive by Amneal shall immediately become vested on the Date of
Termination and any underlying shares shall be distributed to the Executive’s
estate within 60 days of the Date of Termination and (B) the portion of the
unvested stock options previously granted to the Executive by Amneal that are
scheduled to vest in the calendar year of the Executive’s death shall
immediately become vested and exercisable. After giving effect to the foregoing,
any portion of the stock options that remain unvested on the Executive’s death
shall be forfeited.

 

15



--------------------------------------------------------------------------------

4.4.6 Termination upon Disability. In the event Amneal terminates the
Executive’s employment hereunder for reason of Disability, Amneal shall pay or
provide to the Executive: (i) the Amounts and Benefits, (ii) a pro-rated
Incentive Bonus based on actual performance paid at the same time other
executives are paid their related bonuses and (iii) medical benefits for six
months. In addition, subject to Section 4.4.8, (A) 50% of the unvested
restricted stock and restricted stock units previously granted to the Executive
by Amneal shall immediately become vested on the Date of Termination and any
underlying shares shall be distributed to the Executive subject to Section 4.4.8
and (B) the portion of any unvested stock options previously granted to the
Executive by Amneal that are scheduled to vest in the calendar year in which the
Date of Termination occurs shall immediately become vested subject to
Section 4.4.8. After giving effect to the foregoing, any portion of any
restricted shares, restricted stock units and stock options that remain unvested
on the certification following the Date of Termination shall be forfeited as of
the Date of Termination.

4.4.7 No Mitigation or Offset. The Executive shall not be required to mitigate
the amount of any payment provided for in this Section 4.4 by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this Section 4.4 be reduced by any compensation earned by the Executive as the
result of employment by another employer or business or by profits earned by the
Executive from any other source at any time before and after the Date of
Termination.

4.4.8 Release. Notwithstanding any provision to the contrary in this Agreement,
Amneal’s obligation to pay or provide the Executive with the payments and
benefits under Sections 4.4.2 and 4.4.3 (other than the Amounts and Benefits),
and any accelerated vesting with respect to the equity awards under
Section 4.4.3, shall be conditioned on the Executive’s execution and failure to
revoke a waiver and general release in a form generally consistent with Exhibit
B hereto (subject to such changes as may be necessary at the time of execution
in order to make such release enforceable) (the “Release”). Amneal shall provide
the Release to the Executive within seven days following the applicable Date of
Termination. In order to receive the payments and benefits under Sections 4.4.2
and 4.4.3 (other than the Amounts and Benefits) and the accelerated vesting with
respect to the equity awards under Section 4.4.3, the Executive will be required
to execute and deliver the Release within 45 days after the date it is provided
to him and not to revoke it within seven days following such execution and
delivery. Notwithstanding anything to the contrary contained herein, (i) all
payments delayed pursuant to this Section, except to the extent delayed pursuant
to Section 8.10.2, shall be paid to the Executive in a lump sum on the first
payroll date on or following the 60th day after the Date of Termination, and any
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein, with each
such payment deemed to be a separate and distinct payment for the purposes of
Section 409A of the Code and (ii) all accelerated vesting with respect to the
equity awards delayed pursuant to this Section, except to the extent delayed
pursuant to Section 8.10.2, shall be effected on the 60th day after the Date of
Termination.

 

16



--------------------------------------------------------------------------------

5. INSURABILITY; RIGHT TO INSURE

Amneal shall have the right to maintain key man life insurance in its own name
covering the Executive’s life in an amount of up to $50,000,000.00. The
Executive shall fully cooperate in the procuring of such insurance, including
submitting to any required medical examination and by completing, executing and
delivering such applications and other instrument in writing as may be
reasonably required by any insurance company to which application for insurance
may be made by Amneal. Amneal’s ability to procure any key man life insurance
covering Executive’s life shall not be a condition of employment.

 

6. CONFIDENTIALITY; NON-COMPETITION; NON-SOLICITATION; NON-DISPARAGEMENT;
COOPERATION

6.1 Confidential Information. The Parties acknowledge that the services to be
performed by the Executive under this Agreement are unique and extraordinary
and, as a result of such employment, the Executive shall be in possession of
Confidential Information (as defined below) relating to the business practices
of Amneal and its Subsidiaries thereof. The term “Confidential Information”
shall mean any and all information (oral and written) relating to Amneal and its
Subsidiaries or any of their respective activities, or of the clients, customers
or business practices of Amneal and its Subsidiaries, other than such
information which (i) is generally available to the public or within the
relevant trade or industry, other than as the result of breach of the provisions
of this Section 6.1, or (ii) the Executive is required to disclose under any
applicable laws, regulations or directives of any government agency, tribunal or
authority having jurisdiction in the matter or under subpoena or other process
of law. Confidential Information includes, but it not limited to, information
that the Executive creates, develops, derives, obtains, makes known, or learns
about which has commercial value in the business in which Amneal and its
Subsidiaries is involved and which is treated by Amneal or its Subsidiaries as
confidential, such as trade secrets, ideas, processes, formulas, compounds,
compositions, research and clinical data, know-how, discoveries, developments,
designs, innovations, plans, strategies, pricing, costs, financial information,
employee information, forecasts and current and prospective customer and
supplier lists. The Executive shall not, during the Term or at any time
thereafter, except as may be required in the course of the performance of his
duties hereunder (including pursuant to Section 6.6 below) and except with
respect to any litigation or arbitration involving this Agreement, including the
enforcement hereof, directly or indirectly, use, communicate, disclose or
disseminate to any person, firm or corporation any Confidential Information
acquired by the Executive during, or as a result of, his employment with Amneal,
without the prior written consent of the Board. Without limiting the foregoing,
the Executive understands that the Executive shall be prohibited from
misappropriating any trade secret of Amneal or its Subsidiaries or of the
clients or customers of Amneal or its Subsidiaries acquired by the Executive
during, or as a result of, his employment with Amneal, at any time during or
after the Term. Further without limiting the foregoing, as a condition of
Executive’s employment with Amneal, the Executive shall enter into Amneal’s
standard Employee Confidentiality, Non-Solicitation and Ownership of Inventions
Agreement (the “Proprietary Information Agreement”), attached as Exhibit C. In
the event of a conflict between this Agreement and the Proprietary Information
Agreement, this Agreement shall control.

6.2 Return of Property. Upon the termination of the Executive’s employment for

 

17



--------------------------------------------------------------------------------

any reason all property of Amneal and its Subsidiaries that is in the possession
of the Executive, including all documents, records, drug formulations,
notebooks, equipment, price lists, specifications, programs, customer and
prospective customer lists and other materials that contain Confidential
Information that are in the possession of the Executive, including all copies
thereof, shall be promptly returned to Amneal. Anything to the contrary herein
notwithstanding, the Executive shall be entitled to retain (i) papers and other
materials of a personal nature, including photographs, correspondence, personal
diaries, calendars and rolodexes, personal files and phone books,
(ii) information showing his compensation or relating to reimbursement of
expenses, (iii) information that he reasonably believes may be needed for tax
purposes and (iv) copies of plans, programs and agreements relating to his
employment, or termination thereof, with Amneal.

6.3 Non-Competition. The Executive acknowledges that the Executive has been
provided with Confidential Information and, during the Term, Amneal from time to
time will provide Executive with access to Confidential Information. Ancillary
to the rights provided to the Executive as set forth in this Agreement, the
Executive’s continued employment with Amneal during the Term (subject to earlier
termination as provided herein), and Amneal’s provision of Confidential
Information, and the Executive’s agreements regarding the use of same, in order
to protect the value of any Confidential Information, and in consideration for
good and valuable consideration received by the Executive, the Parties agree to
the following provisions against unfair competition, which the Executive
acknowledges represent a fair balance of Amneal’s rights to protect its business
and the Executive’s right to pursue employment. The Executive hereby agrees that
he shall not, during the Term, directly or indirectly, engage or have an
interest in, or render any services to, any business (whether as owner, manager,
operator, licensor, licensee, lender, partner, stockholder, joint venturer,
employee, consultant or otherwise) (such activities hereinafter referred to
collectively as “Engaging”) that competes directly with Amneal or its
Subsidiaries. Notwithstanding the foregoing, nothing herein shall prevent the
Executive from (i) owning securities in a publicly traded entity whose
activities compete with those of Amneal or its Subsidiaries provided that such
securities holdings are not greater than five percent of the equity ownership in
such entity; (ii) Engaging in the business of the ownership and licensing (as
licensor) of trademarks and brands if the products or services carrying such
trademarks and brands do not compete with the products or services carrying the
trademarks and brands owned and licensed (as licensor) by Amneal or its
Subsidiaries, or that Amneal or any of its Subsidiaries is actively planning to
own or license (as licensor), during the Term; or (iii) Engaging in an operating
company (including ownership of securities of such operating company’s holding
company) with annual revenues not in excess of $10,000,000.

6.4 Prohibition on Use of Confidential Information to Solicit Customers and
Prospects. During the Executive’s employment, the Executive shall not engage in
any other employment or activity that might materially interfere with the
interests of Amneal or its Subsidiaries. Furthermore, the Executive shall not,
except in the furtherance of the Executive’s duties hereunder, directly or
indirectly, individually or on behalf of any other person, firm, corporation or
other entity, (i) during the Term (except in the good faith performance of his
duties) and for a period of 24 months thereafter, solicit, aid or induce any
employee, representative or agent of Amneal or its Subsidiaries to leave such
employment or retention or to accept employment with or render services to or
with any other person, firm,

 

18



--------------------------------------------------------------------------------

corporation or other entity unaffiliated with Amneal or hire or retain any such
employee, representative or agent, or take any action to materially assist or
aid any other person, firm, corporation or other entity in identifying, hiring
or soliciting any such employee, representative or agent, (ii) during the Term
(except in the good faith performance of his duties) and for a period of 12
months thereafter, solicit, aid or induce (or attempt to do any of the
foregoing) directly or indirectly, any current or prospective customer of Amneal
or its Subsidiaries with whom the Executive in any way dealt with at any time
during the last two years of the Executive’s employment to purchase goods or
services then sold by Amneal or its Subsidiaries from another person, firm,
corporation or other entity or assist or aid any other persons or entity in
identifying or soliciting any such customer or (iii) during the Term (except in
the good faith performance of his duties) and for a period of 24 months
thereafter, interfere in any manner with the relationship of Amneal or its
Subsidiaries and any of its vendors. An employee, representative or agent shall
be deemed covered by this Section while so employed or retained by Amneal or its
Subsidiaries and for six months thereafter. Anything to the contrary herein
notwithstanding, the following shall not be deemed a violation of this
Section 6.4: (a) the Executive’s solicitation of the Amneal’s customers and/or
vendors in connection with, and directly related to, his Engaging in a business
that complies with Sections 6.3(ii) or (iii); (b) the Executive’s responding to
an unsolicited request for an employment reference regarding any former employee
of Amneal or its Subsidiaries from such former employee, or from a third party,
by providing a reference setting forth his personal views about such former
employee; or (c) if an entity with which the Executive is associated hires or
engages any employee of Amneal or its Subsidiaries, if the Executive was not,
directly or indirectly, involved in hiring or identifying such person as a
potential recruit or assisting in the recruitment of such employee. For purposes
hereof, the Executive shall be deemed to have been involved “indirectly” in
soliciting, hiring or identifying an employee only if the Executive (x) directs
a third party to solicit or hire the Employee, (y) identifies an employee to a
third party as a potential recruit or (z) aids, assists or participates with a
third party in soliciting or hiring an employee.

6.5 Non-Disparagement. At no time during or within five years after the Term
shall the Executive, directly or indirectly, disparage Amneal or its
Subsidiaries or any of Amneal’s or its Subsidiaries past or present employees,
directors, products or services. Amneal and its Subsidiaries shall advise their
senior officers and the members of the Board not to disparage the Executive
during the period. Notwithstanding the foregoing, nothing in this Section 6.5
shall prevent any person from making any truthful statement to the extent
(i) necessary to rebut any untrue public statements made about him or her;
(ii) necessary with respect to any litigation, arbitration or mediation
involving this Agreement and the enforcement thereof; (iii) required by law or
by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with jurisdiction over such person; or
(iv) made as good faith competitive statements in the ordinary course of
business.

6.6 Cooperation. Upon the receipt of reasonable notice from Amneal or its legal
counsel, the Executive shall, while employed by Amneal and thereafter, respond
and provide information with regard to matters of which the Executive has
knowledge as a result of the Executive’s employment with Amneal and will provide
reasonable assistance to Amneal and its representatives in defense of any claims
that may be made against Amneal or its

 

19



--------------------------------------------------------------------------------

Subsidiaries, and will provide reasonable assistance to Amneal in the
prosecution of any claims that may be made by Amneal or its Subsidiaries, to the
extent that such claims may relate to matters related to the Executive’s period
of employment with Amneal. Any request for such cooperation shall take into
account the Executive’s personal and business commitments. The Executive shall
promptly inform the Board (to the extent the Executive is legally permitted to
do so) if the Executive is asked to assist in any investigation of the Amneal or
its Subsidiaries or their actions, regardless of whether a lawsuit or other
proceeding has then been filed with respect to such investigation. If the
Executive is required to provide any services pursuant to this Section 6.6
following the Term, upon presentation of appropriate documentation, Amneal shall
promptly reimburse the Executive for reasonable out-of-pocket travel, lodging,
communication and duplication expenses incurred in connection with the
performance of such services and in accordance with Amneal’s expense policy for
its senior officers (provided that it shall be in Executive’s discretion to
travel via first or business class, which costs shall be reimbursable by
Amneal), for reasonable legal fees to the extent the Executive in good faith
believes that separate legal representation is reasonably required, and for the
Executive’s time at a rate equivalent to the Executive’s most recent base
salary. The Executive’s entitlement to reimbursement of such costs and expenses,
including legal fees, pursuant to this Section 6.6, shall in no way affect the
Executive’s rights, if any, to be indemnified and/or advanced expenses in
accordance with the Amneal or its Subsidiaries corporate or other organizational
documents, any applicable insurance policy, and/or in accordance with this
Agreement.

6.7 Remedies and Reformation. Without intending to limit the remedies available
to Amneal , the Executive acknowledges that a breach of any of the covenants
contained in this Section 6 may result in material and irreparable injury to
Amneal for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat Amneal shall be entitled to a temporary restraining
order and/or a preliminary or permanent injunction restraining the Executive
from engaging in activities prohibited by this Section 6 or such other relief as
may be required specifically to enforce any of the covenants in this Section 6.
If for any reason it is held that the restrictions under this Section 6 are not
reasonable or that consideration therefor is inadequate, such restrictions shall
be interpreted or modified to include as much of the duration and scope
identified in this Section as will render such restrictions valid and
enforceable.

6.8 Violations. In the event of any material violation of the provisions of this
Section 6, the Executive acknowledges and agrees that: (a) the post-termination
restrictions contained in this Section 6 shall be extended by a period of time
equal to the period of such violation, it being the intention of the parties
hereto that the running of the applicable post-termination restriction period
shall be tolled during any period of such violation; (b) any severance payable
which remains unpaid or other benefits yet to be received under Section 4.4.2 or
4.4.3 shall be forfeited by the Executive; and (c) any vested options not
exercised as of the date of any violation of the provisions of this Section 6
shall be forfeited.

 

7. INDEMNIFICATION; DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE

During the Term and thereafter, Amneal shall indemnify and hold harmless the
Executive

 

20



--------------------------------------------------------------------------------

and his heirs and representatives as, and to the extent, provided in the
applicable Amneal organizational documents, a copy of which will be provided to
Executive upon request. In addition, the Executive shall be entitled to enter
into a form of indemnification agreement on terms and conditions no less
favorable than the indemnification agreement entered into between Amneal and
members of the Board. During the Term and for the applicable statute of
limitations thereafter, Amneal shall also cover the Executive under its
directors’ and officers’ liability insurance on the same basis as it covers
other senior executive officers and directors of Amneal.

 

8. MISCELLANEOUS

8.1 Notices. All notices or communications hereunder shall be in writing,
addressed as follows (or to such other address as either party may have
furnished to the other in writing by like notice):

To Amneal:

Amneal Pharmaceuticals LLC

400 Crossing Boulevard, Third Floor

Bridgewater, New Jersey 08807

Facsimile No.: (908) 947-3144

Attn: Sheldon Hirt, Senior Vice President, General Counsel

Email: shirt@amneal.com

To the Executive, at the last address for the Executive on the books of Amneal,
which is currently:                                          
                                       .

All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt, (ii) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission, (iii) if sent by overnight courier, one business day after being
sent by overnight courier, or (iv) if sent by registered or certified mail,
postage prepaid, return receipt requested, on the fifth day after the day on
which such notice is mailed.

8.2 Testing; Verification. As a condition of the Executive’s employment with
Amneal, the Executive will be required to successfully complete Amneal’s
standard onboarding procedures, including any background check and drug testing,
the cost of which shall be paid by Amneal. In addition, to comply with
Department of Homeland Security, the Executive will be required to provide
verification of the Executive’s identity and legal right to work in the United
States and must complete a Form I-9 within the first three (3) days of the
Closing. Amneal shall notify the Executive of the identity of a clinic for drug
testing that is local to the Executive, and the Executive hereby agrees to
schedule an appointment with such clinic within forty-eight (48) hours of the
date of this Agreement. In the event the Executive fails any such tests or such
verification, which cannot be sufficiently explained by Executive or is not
remedied or corrected by a subsequent test or verification at Employee’s
expense, then Amneal shall have the right to terminate this Agreement for Cause
under this Agreement.

8.3 Severability. Each provision of this Agreement shall be interpreted in such

 

21



--------------------------------------------------------------------------------

manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

8.4 Binding Effect; Benefits. The Executive may not delegate his duties or
assign his rights hereunder. Except as explicitly provided in the Agreement, no
rights or obligations of Amneal under this Agreement may be assigned or
transferred by Amneal other than pursuant to a merger or consolidation in which
Amneal is not the continuing entity, or a sale, liquidation or other disposition
of all or substantially all of the assets of Amneal, provided that the assignee
or transferee is the successor to all or substantially all of the assets or
businesses of Amneal and assumes the liabilities, obligations and duties of
Amneal under this Agreement, either contractually or by operation of law. Amneal
further agrees that, in the event of any disposition of its business and assets
described in the preceding sentence, they shall use their best efforts to cause
such assignee or transferee expressly to assume the liabilities, obligations and
duties of Amneal hereunder. This Agreement shall inure to the benefit of, and be
binding upon, the Parties and their respective heirs, legal representatives,
successors and permitted assigns.

8.5 Entire Agreement. This Agreement, collectively with the Exhibits hereto and
the Proprietary Information Agreement, represents the entire agreement of the
Parties with respect to the subject matter hereof and shall supersede any and
all previous contracts, arrangements, proposed terms or understandings between
the Parties. In addition, this Agreement shall supersede the employment
agreement between the Executive and Impax as of the execution of this Agreement
by Amneal and Executive, and the Executive agrees to execute such documents as
reasonably determined necessary or appropriate to affect such supersession
without triggering any severance under such employment agreement. This Agreement
(including any of the Exhibits hereto) may be amended, modified or replaced at
any time by mutual written agreement of the Parties. In the case of any conflict
between any express term of this Agreement and any statement contained in any
plan, program, arrangement, employment manual, memorandum or rule of general
applicability of the Amneal, this Agreement shall control.

8.6 Withholding. The payment of any amount pursuant to this Agreement shall be
subject to applicable withholding and payroll taxes, and such other deductions
as may be required by applicable law.

8.7 Governing Law. This Agreement and the performance of the parties hereunder
shall be governed by the internal laws (and not the law of conflicts) of the
State of New Jersey.

8.8 Arbitration. Any dispute or controversy, including, but not limited to,
discrimination claims and claims involving a class, arising under or in
connection with this Agreement or the Executive’s employment with Amneal, other
than injunctive relief under Section 6.7 hereof, shall be settled exclusively by
arbitration, conducted before a single arbitrator in New Jersey (applying New
Jersey law) in accordance with the Commercial Arbitration Rules and Procedures
of the American Arbitration Association then in effect.

 

22



--------------------------------------------------------------------------------

The decision of the arbitrator will be final and binding upon the parties
hereto. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction. The parties acknowledge and agree that in connection with any such
arbitration and regardless of outcome (a) each party shall pay all its own costs
and expenses, including without limitation its own legal fees and expenses, and
(b) joint expenses shall be borne equally among the parties. EACH PARTY WAIVES
RIGHT TO TRIAL BY JURY.

8.9 Section 409A of the Code.

8.9.1 General. It is intended that the provisions of this Agreement comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”), and all provisions of this Agreement shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A. If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause the
Executive to incur any additional tax or interest under Code Section 409A,
Amneal shall, upon the specific request of the Executive, use its reasonable
business efforts to in good faith reform such provision to comply with Code
Section 409A; provided, that to the maximum extent practicable, the original
intent and economic benefit to the Parties of the applicable provision shall be
maintained. Amneal shall timely use its reasonable business efforts to amend any
plan or program in which the Executive participates to bring it in compliance
with Code Section 409A.

8.9.2 Separation from Service; Six-Month Delay. A termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits upon or following
a termination of employment unless such termination is also a “Separation from
Service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “resignation,” “termination,”
“termination of employment” or like terms shall mean Separation from Service. If
the Executive is deemed on the Date of Termination to be a “specified employee,”
within the meaning of that term under Section (a)(2)(B) of Code Section 409A
(“Code Section 409(a)(2)(B)”) and using the identification methodology selected
by Amneal, from time to time, or if none, the default methodology, then with
regard to any payment, the providing of any benefit or any distribution of
equity made subject to this Section 8.10.2, to the extent required to be delayed
in compliance with Code Section 409A(a)(2)(B), and any other payment, the
provision of any other benefit or any other distribution of equity that is
required to be delayed in compliance with Code Section 409A(a)(2)(B), such
payment, benefit or distribution shall not be made or provided prior to the
earlier of (i) the expiration of the six-month period measured from the date of
the Executive’s Separation from Service or (ii) the date of the Executive’s
death. On the first day of the seventh month following the date of the
Executive’s Separation from Service or, if earlier, on the date of his death,
(x) all payments delayed pursuant to this Section 8.10.2 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein
and (y) all distributions of equity delayed pursuant to this Section 8.10.2
shall be made to the

 

23



--------------------------------------------------------------------------------

Executive. In addition to the foregoing, to the extent required by Code
Section 409A(a)(2)(B), prior to the occurrence of both a Disability termination
as provided in Section 4.1.2 hereof and the Executive’s becoming “disabled”
under Code Section 409A, the payment of any compensation to the Executive under
this Agreement shall be suspended for a period of six months commencing at such
time that the Executive shall be deemed to have had a Separation from Service
because either (A) a sick leave ceases to be a bona fide sick leave of absence,
or (B) the permitted time period for a sick leave of absence expires (an “SFS
Disability”), without regard to whether such SFS Disability actually results in
a Disability termination. Promptly following the expiration of such six-month
period, all compensation suspended pursuant to the foregoing sentence (whether
it would have otherwise been payable in a single sum or in installments in the
absence of such suspension) shall be paid or reimbursed to the Executive in a
lump sum. On any delayed payment date under this Section 8.10.2, there shall be
paid to the Executive or, if the Executive has died, to his estate, in a single
cash lump sum together with the payment of such delayed payment, interest on the
aggregate amount of such delayed payment at the Delayed Payment Interest Rate
(as defined below) computed from the date on which such delayed payment
otherwise would have been made to the Executive until the date paid. For
purposes of the foregoing, the “Delayed Payment Interest Rate” shall mean the
prime interest rate as reported in The Wall Street Journal as of the business
day immediately preceding the payment date for the applicable delayed payment.

8.9.3 Expense Reimbursement. With regard to any provision herein that provides
for reimbursement of costs and expenses or in-kind benefits, except as permitted
by Code Section 409A, (i) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, (ii) the amount
of expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Internal Revenue Code and
the regulations and guidance promulgated thereunder solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred.

8.10 Survivorship. Except as otherwise expressly set forth in this Agreement,
upon the expiration of the Term, the respective rights and obligations of the
parties shall survive such expiration to the extent necessary to carry out the
intentions of the parties as embodied in this Agreement. This Agreement shall
continue in effect until there are no further rights or obligations of the
parties outstanding hereunder and shall not be terminated by either party
without the express prior written consent of both parties.

8.11 Counterparts. This Agreement may be executed in counterparts (including by
electronic transmission) which, when taken together, shall constitute one and
the same agreement of the parties.

8.12 Amneal Representations. As of the Effective Date, Amneal represents and
warrants to the Executive that (i) the execution, delivery and performance of
this Agreement

 

24



--------------------------------------------------------------------------------

(and the agreements referred to herein) by Amneal has been fully and validly
authorized by all necessary corporate action, (ii) the officer or director
signing this Agreement on behalf of Amneal is duly authorized to do so,
(iii) the execution, delivery and performance of this Agreement does not violate
any applicable law, regulation, order, judgment or decree or any agreement, plan
or corporate governance document to which Amneal is a party or by which it is
bound; and (iv) upon execution and delivery of this Agreement by the Executive
and Amneal, it shall be a valid and binding obligation of Amneal enforceable
against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

[Signature Page Follows]

 

25



--------------------------------------------------------------------------------

Exhibit 10.2

IN WITNESS WHEREOF, Amneal has caused this Agreement to be duly executed and the
Executive has hereunto set his hand, as of the date first set forth above.

 

Amneal Pharmaceuticals, Inc. By:                                   
                                                    Name: Title:

 

Paul M. Bisaro

 

Signature Page to Employment Agreement



--------------------------------------------------------------------------------

Exhibit A

AMNEAL’S CODE OF CONDUCT

 



--------------------------------------------------------------------------------

Amneal Pharmaceuticals LLC, and

Subsidiaries

Code of Conduct

Dear Colleagues:

Our success is grounded in our belief that the world is our family and we are
forever accountable to the people who use our products, to our partners and
colleagues, and most importantly, to each other. Included in this belief and
accountability is our expectation that all of us adhere to the highest standards
of integrity and ethics in everything we do.

This Code of Conduct is an essential tool to maintaining trust and
accountability by guiding our actions. The Code is neither a comprehensive
resource nor a substitute for sound judgment; it is an ethical guideline
intended to drive integrity throughout Amneal. While words matter, our actions
matter more. We must incorporate the specific content and the intent of these
guidelines into our daily actions as we deliver on our commitments to each
other, our customers, our business partners and the communities where we do
business. Please read this Code carefully and understand its content. You are
responsible for incorporating it into your daily activities. If you have
questions or see violations speak to Human Resources or Legal Department to get
answers. Thank you for your continued support in this critical endeavor.

Sincerely yours,

Chirag Patel, Co-CEO

Chintu Patel, Co-CEO

****

Purpose of the Amneal Code of Conduct

Amneal is built upon a foundation of the highest ethical standards. Our Code
provides ethical guidelines as a framework for our actions and to promote:

 

•   honest and ethical conduct, including the ethical handling of actual or
apparent conflicts of interest between personal and professional relationships;

 

•   full, fair, accurate, timely, and understandable disclosure in reports and
documents we file with regulatory agencies and in our other public
communications;

 

•   compliance with applicable laws, rules, and regulations;

 

•   the prompt internal reporting of violations of this Code; and

 

•   accountability for adherence to this Code.

Our Code applies to everyone at Amneal, including its directors, officers, and
employees of Amneal, and its subsidiaries, as well as business partners and
contractors who perform work on our behalf. This Code should guide your conduct
in the course of our business. The principles described in this Code are general
in nature and do not cover every situation that may arise. Use common sense and
good judgment in applying this Code. If you have any questions about applying
the Code, it is your responsibility to seek guidance. This Code is not the
exclusive source of guidance and information regarding the conduct of our
business. You should consult applicable policies and procedures in specific
areas as they apply.

 

Rev. June 30, 2016

Page 2



--------------------------------------------------------------------------------

You should not hesitate to ask questions about whether any conduct may violate
the Code. In addition, you should be alert to possible violations of the Code by
others and report suspected violations, without fear of any form of retaliation.
Any employee who violates the standards in the Code may be subject to
disciplinary action up to and including termination of employment and, in
appropriate cases, civil legal action or referral for regulatory or criminal
prosecution.

Our Responsibilities

As an Amneal employee, you are expected to comply with both the content and the
intent of our Code. This means you must understand and comply with all of our
policies, laws and regulations that apply to your job, even if you feel
pressured to do otherwise. Our Code also requires you to seek guidance if you
have questions or concerns and to cooperate fully in any investigation of
suspected violations of the Code that may arise in the course of your
employment. Periodically, you may be asked to provide a written certification
that you have reviewed and understand Amneal’s Code of Conduct, comply with its
standards, and are not personally aware of any violations of the Code by others.
This certification is your pledge to live up to our Code and its expectations
and to promptly raise concerns about any situation that you think may violate
our Code. Employees who violate our Code put themselves, fellow employees, or
Amneal at risk and are subjected to disciplinary action up to and including
termination of employment.

Product quality

Amneal is committed to maintaining high quality of products. All employees must
comply with all applicable laws and regulations regarding our research,
development, manufacturing and distribution activities, including Good Clinical
Practices, Good Manufacturing Practices, and Good Laboratory Practices, among
other practices.

Safety

Each of us has a responsibility to report adverse events associated with our
products. If you learn of an adverse event whether during work time or outside
of office hours, you much, within 24 hours, report this information to the Drug
Safety Department.

Making Good Decisions

In addition to complying with the requirements contained in Amneal policies, in
specific situations, before taking any action each employee should consider the
following questions, and unless the answer to each question is “YES”, the action
should not be taken:

 

•   Is this action legal, ethical, and socially responsible?

 

•   Does this action comply with both content and the intent of our Code?

 

•   Will this action appear appropriate?

 

•   Is it clear that Amneal would not be embarrassed or compromised if this
action were to become known within Amneal or publicly?

Following Laws and Regulations

It is Amneal’s policy to follow all laws and regulations in the countries and
communities in which we conduct business. As we manufacture and sell our
products across the United States and globally, this Code provides only an
overview of our general principles. As an Amneal employee you are responsible to
know the local policies of the facility at which you work and applicable local
laws.

 

Rev. June 30, 2016

Page 3



--------------------------------------------------------------------------------

Asking Questions and Reporting Concerns

If you know of or suspect a violation of applicable laws or regulations, this
Code, or Amneal’s related policies, you have an obligation to immediately report
it to the Human Resources or Legal Department.

Commitment to Non-Retaliation

Amneal prohibits retaliation, in any form, against anyone who, in good faith,
reports violations or suspected violations of this Code, company policy, or
applicable law, or who assists in the investigation of a reported violation.
Acts of retaliation should be reported immediately to Human Resources or Legal
Department.

Complying with the Code of Conduct

To maintain the highest standards of integrity, we must dedicate ourselves to
complying with our Code, company policies and procedures and applicable laws and
regulations. Violations of our Code not only damage Amneal’s standing in the
communities we serve—they may also be illegal. Employees involved in violating
our Code will likely face negative consequences. Amneal will take the
appropriate disciplinary action in response to each case, up to and including
termination. In addition, employees involved may be subject to government fines
or criminal or civil liability.

Discrimination

Having a diverse workforce—made up of team members who bring a wide variety of
skills, abilities, experiences and perspectives—is essential to our success. We
embrace diversity of ethnicity, gender, generation, geography and thought. We
are committed to the principles of equal employment opportunity, inclusion and
respect. All employment-related decisions must be based on company needs, job
requirements and individual qualifications. We do not tolerate discrimination
against anyone—team members, customers, business partners or other
stakeholders—on the basis of race, national origin, religion, age, color, sex,
sexual orientation, gender identity, disability, or protected veteran status,
marital status or any other characteristic protected by local, state, or federal
laws, rules, or regulations or any other status protected by the laws or
regulations in the locations where we operate. We comply with laws regarding
employment of immigrants and noncitizens and provide equal employment
opportunity to everyone who is legally authorized to work in the applicable
country. We provide reasonable accommodations to individuals with disabilities
and remove any artificial barriers to success. Report suspected discrimination
right away to Human Resources or Legal Department and never retaliate against
anyone who raises a good faith belief that unlawful discrimination has occurred.

Harassment

Every employee has a right to a work environment free from harassment,
regardless of whether the harasser is a co-worker, supervisor, manager,
customer, vendor or visitor. Harassment can include any behavior (verbal, visual
or physical) that creates an intimidating, offensive, abusive or hostile work
environment, or unwelcome conduct, whether verbal, physical or visual that is
based on gender, race, color, religion or any other legally protected
classification or sexual harassment of a person of the same or opposite sex of
the harasser. Harassment is strictly prohibited. As is the case with any
violation of the Code, you have a responsibility to report any harassing
behavior or condition regardless of if you are directly involved or just a
witness. Retaliation for making a good faith complaint or for assisting in the
investigation of a discrimination or harassment complaint is prohibited. Report
the offending conduct to the Human Resources or the Legal Department.

Workplace Safety and Violence Prevention

Amneal strives to provide a safe and healthy workplace for employees, customers
and visitors to all of our sites. All managers have responsibility for ensuring
proper safety and health conditions for their employees. Management is committed
to maintaining industry standards in all areas of employee safety and health,
including industrial hygiene and safety. To support this commitment, employees
are

 

Rev. June 30, 2016

Page 4



--------------------------------------------------------------------------------

responsible for observing all safety and health rules, practices and laws that
apply to their jobs, and for taking precautions necessary to protect themselves,
their co-workers and visitors including wearing personal protective equipment
and apparel as required. Employees are also responsible for immediately
reporting accidents, injuries, occupational illnesses and unsafe practices or
conditions to their supervisor. Threats, acts of violence and physical
intimidation are strictly prohibited. Possession of weapons on the job or at any
Amneal site is also strictly prohibited. As is the case with any violation of
the Code, employees have a responsibility to report any unsafe behavior or
condition regardless of whether they are directly involved or a witness.

Physical Assets and Resources

All employees must protect Amneal assets, such as laptops, telephones, mobile
devices, IT networking resources, equipment, inventory, supplies, cash and
business information. Treat company assets with the same care you would if they
were your own. Use Amneal resources only to conduct company business. No
employee may commit theft, fraud or embezzlement, or misuse company property for
any reason. Use of these resources, whether in the office or at home, is not
private. Amneal may monitor individual use of network services, including email
and visits to specific websites, as permitted by law.

Substance Abuse

Amneal requires employees to work free from the influence of any substance,
including drugs and alcohol, preventing them from conducting work activities
safely and effectively. Amneal reserves the right to have any employee tested if
there is a reasonable suspicion that he or she is under the influence of drugs
or alcohol. If you are using prescription or non-prescription drugs that may
impair alertness or judgment, or witness an employee impaired and therefore
possibly jeopardizing the safety of others or Amneal’s business interests, you
should report it immediately. If you have a problem related to alcohol or drugs,
you are encouraged to seek assistance from programs which Amneal may offer
and/or other qualified professionals.

Proprietary and Confidential Information

One of our most important assets is Amneal’s confidential information. As an
employee of Amneal, you may learn of information about Amneal that is
confidential and proprietary. You also may learn of information before that
information is released to the general public. Employees who have received or
have access to confidential information should take extreme care to keep this
information confidential. Confidential information includes non-public
information that might be of use to competitors or harmful to Amneal or its
customers if disclosed, including but not limited to, business, marketing plans
or activities, financial information, research and development activities,
product pipeline, regulatory strategy, litigation strategy, manufacturing
strategy, product lists, engineering and manufacturing ideas, designs,
databases, customer lists, pricing strategies, personnel data, personally
identifiable information pertaining to our employees, customers or other
individuals (including, for example, names, addresses, telephone numbers and
social security numbers), and similar types of information provided to us by our
customers, suppliers and partners. You are expected to keep confidential and
proprietary information confidential unless and until that information is
released to the public through approved channels (usually through a press
release or a formal communication from a member of senior management). Every
employee has a duty to refrain from disclosing to any person confidential or
proprietary information about us or any other company learned in the course of
employment here, until that information is disclosed to the public through
approved channels. You should also take care not to inadvertently disclose
confidential information. Materials that contain confidential information, such
as memos, notebooks, computer disks and laptop computers, should be stored
securely. Unauthorized posting or discussion of any information concerning our
business, information or prospects on the internet is prohibited. You may not
discuss our business, information or prospects in any chat room, regardless of
whether you use your own name or a pseudonym. All company emails, voicemails and
other communications are presumed confidential, are

 

Rev. June 30, 2016

Page 5



--------------------------------------------------------------------------------

company property and should not be forwarded or otherwise disseminated outside
of Amneal, except where required for legitimate business purposes. The
obligation to protect confidential information of Amneal continues even after
cessation of employment.

Protecting Customer/Third Party Information

Keeping customer information secure and using it appropriately is a top priority
for Amneal. We must safeguard any confidential information shared with us by
customers or third parties. We must also ensure that such information is used
only for the reasons for which the information was gathered, unless further use
is allowed by law. Customer or third party information includes any information
about a specific customer/third party, including such things as name, address,
phone numbers, financial information, etc. We do not disclose any information
about a third party without first obtaining written approval, unless required by
law or regulation (e.g. a court-issued subpoena).

Intellectual Property and Protecting IP

As an employee, the work product you create for Amneal belongs to Amneal. This
work product includes but is not limited to inventions, discoveries, ideas,
trade secrets, know-how, improvements, software programs, artwork, and works of
authorship. This work product is Amneal’s property (it does not belong to
individuals) if it is created or developed, in whole or in part, on company
time, as part of your duties or through the use of company resources or
information. Additionally, to ensure that Amneal receives the benefit of work
done by outside consultants, it is essential that an appropriate agreement be in
place before any work begins with third parties.

We value new product or process for the preparation of the same and business
ideas, concepts, and other information that we produce. When we do not identify
or otherwise protect this intellectual property, Amneal risks losing rights to
it and the competitive advantages it offers. It is incumbent upon you to protect
our intellectual property from illegal or other misuse by making sure it is
affixed with or identified by appropriate trademark, service mark, copyright
notice, confidential marking or patent marking (if applicable). Be sure to
disclose to management any innovation developed on company time or using company
information or resources, so that Amneal can decide whether to seek formal
protection. Additionally, we must avoid infringing on the IP rights of others.
Please remember not to:

 

•   disclose non-public intellectual property inappropriately or without
approval from the Legal Department;

 

•   use company resources or time to create or invent something unrelated to our
business;

 

•   use a previous employer’s intellectual property without that company’s
permission;

 

•   make unauthorized copies of software or licensed or confidential
information;

 

•   copy magazine/journal articles or other publications, unless you have
explicit authority to do so;

 

•   affix the trademark of another company to goods without proper
authorization; and

 

•   hire a competitor’s employee to obtain that competitor’s trade secrets.

Antitrust and Fair Competition

It is our policy that all directors, officers, and employees comply with all
antitrust and competition laws. International, Federal and State antitrust and
competition laws prohibit efforts and actions to restrain or limit competition
between companies that otherwise would be competing for business in the
marketplace. You must be particularly careful when you interact with any
employees or representatives of Amneal’s competitors. You should use extreme
care to avoid any improper discussions with our competitors, especially at trade
association meetings or other industry or trade events where competitors may
interact. Under no circumstances should you discuss customer information,
prospects, pricing, or other business terms with any employees or
representatives of our competitors. If you are not careful, you could
potentially violate antitrust and/or competition laws if you discuss or make an
agreement with a competitor regarding:

 

Rev. June 30, 2016

Page 6



--------------------------------------------------------------------------------

•   prices or pricing strategy;

 

•   discounts;

 

•   terms of our customer relationships;

 

•   sales policies or sales practices;

 

•   marketing plans;

 

•   customer selection;

 

•   allocating customers or market areas; or

 

•   contract terms and contracting strategies.

Agreements with competitors do not need to be written in order to violate
applicable antitrust and competition laws. Informal, verbal, or implicit
understandings (e.g. knowing winks) are also violations. Antitrust violations in
the U.S. may be prosecuted civilly or criminally (as felonies) and can result in
severe penalties for Amneal and any associate or other person who participates
in a violation (e.g. the incarceration of an employee). As with all aspects of
this Code, should you have questions about this you should contact the Legal
Department.

Honest Advertising and Marketing

It is Amneal’s policy to comply with all laws and regulations governing the
sales and marketing of our products throughout the world. It is our
responsibility to accurately represent Amneal and our products in our marketing,
advertising and sales materials. It is Amneal’s policy to advertise and promote
its products only through programs and materials that have been formally
approved by the Company to ensure compliance with applicable country, state
and/or local laws and regulations. No employee is permitted to give unauthorized
discounts, rebates, concessions, commissions or incentives, or bribes or other
payments to obtain or retain business.

Anti-Money Laundering

Money laundering is a global problem with far-reaching and serious consequences.
Money laundering is defined as the process of converting illegal proceeds so
that funds are made to appear legitimate, and it is not limited to cash
transactions. Complex commercial transactions may hide financing for criminal
activity such as terrorism, illegal narcotics trade, bribery, and fraud.
Involvement in such activities undermines our integrity, damages our reputation
and can expose Amneal and individuals to severe sanctions. Amneal forbids
knowingly engaging in transactions that facilitate money laundering or result in
unlawful diversion. Anti-money laundering laws of the United States and other
countries and international organizations require transparency of payments and
the identity of all parties to transactions.

Anti-corruption/Anti-bribery

The United States and many other countries have laws that prohibit bribery,
kickbacks, and other improper payments. No Amneal employee, officer, agent, or
independent contractor acting on our behalf may offer or provide bribes or other
improper benefits in order to obtain business or an unfair advantage. A bribe is
defined as directly or indirectly offering anything of value (e.g., gifts,
money, or promises) to influence or induce action, or to secure an improper
advantage. The Foreign Corrupt Practices Act and other U.S. laws prohibit
payment of any money or anything of value to a foreign official, foreign
political party (or official thereof), or any candidate for foreign political
office for the purposes of directing, obtaining or retaining business. We expect
all employees, officers, agents, and independent contractors acting on behalf of
Amneal to strictly abide by these laws. All employees are required to comply
strictly with the United States Foreign Corrupt Practices Act (the “FCPA”). In
essence, no employee shall make or promise to make, directly or indirectly, any
payment of money or object of value to any foreign official

 

Rev. June 30, 2016

Page 7



--------------------------------------------------------------------------------

of a government, political party, or a candidate for political office for the
purpose of inducing or influencing actions in any way to assist Amneal in
obtaining or retaining business for or with Amneal. A bribe is giving anything
of value that would improperly influence or appear to improperly influence the
outcome of a transaction. “Anything of value” is very broadly defined and can
include such things as:

 

•   cash;

 

•   gifts;

 

•   meals;

 

•   entertainment;

 

•   travel and lodging;

 

•   personal services;

 

•   charitable donations;

 

•   business opportunities;

 

•   favors; and

 

•   offers of employment.

Gifts and Entertainment

Gifts and entertainment can create goodwill in our business relationships, but
can also make it hard to be objective about the person providing them. Our
choice of suppliers, vendors and partners must be based on objective factors
like quality, cost, value, service and ability to deliver. We must avoid even
the appearance of making business decisions based on gifts received through
these relationships. Giving or accepting gifts of in frequent nominal value, as
defined in local policy, are acceptable. Infrequent business entertainment is
appropriate provided it’s not excessive and it does not create the appearance of
impropriety or an actual conflict of interest. When giving gifts or offering to
entertain a business partner, ensure that your offer does not violate the
recipient’s own policies. If you work with public officials, be aware that even
simple offers such as purchasing a meal or refreshments may be unacceptable or
even against the law. Always contact the Legal Department before providing any
gift or entertainment to a public official.

Trade Compliance

We comply with all United States federal import and export laws and regulations.
These laws restrict transfers, exports, and sales of products or technical data
from the United States to certain prescribed countries and persons as well as
re-export of certain items from one non-U.S. location to another. Many countries
in which we operate have similar laws and regulations. If you are involved in
importing and exporting goods and data, you are responsible for knowing and
following these laws.

Government Customers/Contracting

When doing business with federal, state, or local governments, we must ensure
that all statements and representations to government procurement officials are
accurate and truthful, including costs and other financial data. If your
assignment directly involves working with the government, or if you are
responsible for someone working with the government on behalf of Amneal, be
alert to the special rules and regulations applicable to our government
customers. Additional steps should be taken to understand and comply with these
requirements. Any conduct that could appear improper must be avoided when
dealing with government officials and employees. Payments, gifts, or other
favors given to a government official or employee are strictly prohibited as it
may appear to be a means of influence or a bribe. Failure to avoid these
activities may expose the government agency, the government employee, Amneal,
and you to substantial fines and penalties. For these reasons, any sale of our
products or services to any federal, state, or local government entity must be
in accordance with Amneal policies.

 

Rev. June 30, 2016

Page 8



--------------------------------------------------------------------------------

Maintain Accurate Financial Records/Internal Accounting Controls

Accurate and reliable records are crucial to our business. We are committed to
maintaining accurate company records and accounts in order to ensure legal and
ethical business practices and to prevent fraudulent activities. We are
responsible for helping ensure that the information we record, process, and
analyze is accurate, and recorded in accordance with applicable accounting or
legal principles. We also need to ensure that it is made secure and readily
available to those with a need to know on a timely basis. Company records
include sales information, payroll, timecards, travel and expense reports,
e-mails, accounting and financial data, measurement and performance records,
electronic data files and all other records maintained in the ordinary course of
our business. All company records must be complete, accurate, and reliable in
all material respects. There is never a reason to make false or misleading
entries. Undisclosed or unrecorded funds, payments, or receipts are inconsistent
with our business practices and are strictly prohibited.

Avoiding Conflicts of Interest

We have an obligation to make sound business decisions in the best interests of
Amneal without the influence of personal interests or gain. Amneal requires you
to avoid any conflict, or even the appearance of a conflict, between your
personal interests and the interests of Amneal. A conflict exists when your
interests, duties, obligations or activities, or those of a family member or
close friend are, or may be, in conflict or incompatible with the interests of
Amneal. Should any business or personal conflict of interest arise, or even
appear to arise, you should disclose it immediately to the Human Resources or
Legal Department for review. In some instances, disclosure may not be sufficient
and we may require that the conduct be stopped or that actions taken be reversed
where possible. As it is impossible to describe every potential conflict, we
rely on you to exercise sound judgment, to seek advice when appropriate, and to
adhere to the highest standards of integrity. Every employee, officer, and
director of Amneal is expected to act in the best interests of Amneal and to
protect our reputation from any conflicts. We should also be sensitive to even
the appearance of a conflict. This means that employees, officers, and directors
should avoid any investment, interest, association, or activity that may cause
others to doubt their or Amneal’s fairness or integrity, or that may interfere
with their ability to perform job duties objectively and effectively. Many
potential conflicts of interest can be prevented or remedied by making full
disclosure of the situation to your supervisor and functional leader. Our
supervisors and leaders are responsible to ensure that Amneal’s interests are
protected from conflicts of interest. The following activities could represent
conflicts of interest:

 

•   owning, directly or indirectly, a significant financial interest in any
entity that does business, seeks to do business, or competes with Amneal;

 

•   holding a second job that interferes with your ability to do your regular
job;

 

•   employing, consulting, or serving on the board of a vendor, competitor,
customer, supplier, or other service provider;

 

•   hiring a vendor, supplier, distributor, or other agent managed or owned by a
relative or close friend;

 

•   soliciting or accepting any cash, gifts, entertainment, or benefits that are
more than modest, as defined or described in local policies, in value from any
vendor, competitor, supplier, or customer; and

 

•   taking personal advantage of corporate opportunities.

Insider Trading

You are prohibited from trading or enabling others to trade stock of another
company such as a customer, supplier, competitor, potential acquisition or
alliance partner while in possession of material nonpublic information
(“Material Information”) about that company. Material Information is any
information that an investor might consider important in deciding whether to
buy, sell, or hold securities. Information is considered non-public if it has
not been adequately disclosed to the public. All non-public information

 

Rev. June 30, 2016

Page 9



--------------------------------------------------------------------------------

about Amneal or about companies with which we do business is considered
confidential information. To use Material Information in connection with buying
or selling securities, including tipping others who might make an investment
decision on the basis of this information, is not only unethical, it is illegal.
We must exercise the utmost care when handling Material Information. At times we
may receive confidential information before it is made publicly available to
ordinary investors of other companies. Some of that information may be
considered significant or material, and could be important to an investor
deciding to buy, sell or hold securities.

Relationships with Regulators

Given the highly regulated environment in which we operate, we must be vigilant
in meeting our responsibilities to comply with relevant laws and regulations. We
expect full cooperation of our employees with our regulators and to respond to
their requests for information in an appropriate and timely manner. You should
be alert to any changes in the law or new requirements that may affect our
business and be aware that new products or services may be subject to special
legal and/or regulatory requirements. If you become aware of any significant
regulatory or legal concern, you must immediately bring them to the attention of
our functional leader and the Legal Department. We are committed to maintaining
an open, constructive and professional relationship with regulators on matters
of regulatory policy, submissions, compliance, and product performance.

Communicating with External Parties

Amneal employees are not authorized to speak with the media, investors, and
analysts on behalf of Amneal unless authorized by Laurene Isip, Senior Director
Corporate Communications. Unless specifically authorized, do not give the
impression that you are speaking on behalf of Amneal in any communication that
may become public. This includes posts to online forums, social media sites,
blogs, chat rooms, and bulletin boards. This policy also applies to comments to
journalists about specific matters that relate to our business, as well as
letters to the editor and endorsements of products or services.



--------------------------------------------------------------------------------

Exhibit B

(To be signed on or within 45 days after termination. Please do not sign before
the date of termination.)

RELEASE AGREEMENT

(Age 40 or Older)

In exchange for my receipt of the severance payments and benefits set forth in
Sections 4.4.2 and 4.4.3 of my Employment Agreement, dated [            ],
201[    ] (as amended, my “Employment Agreement”), with Amneal Pharmaceuticals,
Inc. (“Amneal”), and for other valuable consideration, the receipt and adequacy
of which are hereby acknowledged, I do hereby release and forever discharge the
“Releasees” hereunder, consisting of Amneal and its Subsidiaries (as defined
below), and, in their capacity as such, each of their predecessors, successors,
partners, directors, officers, employees, attorneys and agents, of and from any
and all manner of action or actions, cause or causes of action, in law or in
equity, suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, losses, costs, attorneys’ fees or expenses, of any nature
whatsoever, known or unknown, fixed or contingent (hereinafter called “Claims”),
which I now have or have ever had against the Releasees, or any of them, by
reason of any matter, cause, or thing whatsoever from the beginning of time to
the date I sign this Release Agreement. The Claims released herein include, but
are not limited to: (1) all claims arising out of or in any way related to my
service or employment relationship with any of the Releasees or the termination
of that relationship; (2) all claims related to my compensation or benefits from
the any of the Releasees, including salary, bonuses, commissions, Paid Time Off,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in Amneal or its Subsidiaries (collectively, the
“Group Entities”); (3) all claims for breach of contract, wrongful termination,
and breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state, and local
statutory claims, including (without limitation) claims for discrimination,
harassment, retaliation, attorneys’ fees, and other claims arising under the Age
Discrimination in Employment Act, as amended (the “ADEA”); Title VII of the
Civil Rights Act of 1964, as amended; the Equal Pay Act; the Civil Rights Act of
1866; the Family and Medical Leave Act of 1993, as amended; the Americans with
Disabilities Act of 1990, as amended; the False Claims Act, as amended; the
Employee Retirement Income Security Act, as amended; the Fair Labor Standards
Act, as amended; the Sarbanes-Oxley Act of 2002; the Worker Adjustment
Notification and Retraining Act; the New Jersey Law Against Discrimination; the
New Jersey Conscientious Employee Protection Act; the New Jersey Family Leave
Act; the New Jersey Wage Payment Law; the New Jersey Wage and Hour Law; the New
Jersey Equal Pay Act; and retaliation claims under the New Jersey Workers’
Compensation Law. For purposes of this Release Agreement, the term Subsidiary
shall mean any entity with voting equity securities that is more than 50%
controlled by Amneal as the parent company or the holding company.

Notwithstanding the foregoing, this Release Agreement shall not be construed in
any way to release any Claim (i) to payments and benefits under Section 4.4.2
and 4.4.3 of my



--------------------------------------------------------------------------------

Employment Agreement, (ii) to accrued or vested benefits I may have, if any, as
of the date hereof under any applicable plan, policy, practice, program,
contract or agreement with any Group Entity, (iii) for indemnification and/or
advancement of expenses, arising under any indemnification agreement between me
and any Group Entity or under the bylaws, certificate of incorporation or other
similar governing document of any Group Entity, (iv) to any rights or benefits
that may not be waived pursuant to applicable law, including, without
limitation, any right to unemployment insurance benefits, or (v) to my right to
communicate directly with, cooperate with, or provide information to, any
federal, state or local government regulator.

For the avoidance of doubt, nothing in this Release will be construed to
prohibit me from filing a charge with, reporting possible violations to, or
participating or cooperating with any governmental agency or entity, including
but not limited to the EEOC, the Department of Justice, the Securities and
Exchange Commission, the National Labor Relations Board, Congress, or any agency
Inspector General, or making other disclosures that are protected under the
whistleblower, anti-discrimination, or anti-retaliation provisions of federal,
state or local law or regulation; provided, however, that I may not disclose
information of the Releasees that is protected by the attorney-client privilege,
except as otherwise required by law. I do not need the prior authorization of
the applicable Releasee to make any such reports or disclosures, and I am not
required to notify the applicable Releasee that I have made such reports or
disclosures.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under my
Employment Agreement for the waiver and release I am providing herein is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the date I sign this Release Agreement; (b) I should consult with an
attorney prior to signing this Release Agreement (although I may choose
voluntarily not to do so); (c) I have forty-five (45) days to consider this
Release Agreement (although I may choose voluntarily to sign this Release
Agreement before the end of the 45-day period) and to return the signed Release
Agreement to Amneal; (d) I have seven (7) days following the date I sign this
Release Agreement (the “Revocation Period”) to revoke the Release Agreement as
described below; and (e) this Release Agreement shall not be effective until the
date upon which the Revocation Period has expired, which shall be the eighth day
after I sign this Release Agreement (the “Effective Date”). I understand and
agree that if I choose to revoke this Release Agreement, I must deliver notice
of such revocation in writing, by personal delivery, email or mail, to [NAME],
[TITLE] (            @            .com) at Amneal, [ADDRESS], no later than 5:00
p.m. Pacific Time on the last day of the Revocation Period. If mailed, the
revocation must be properly addressed and postmarked no later than the last day
of the Revocation Period.

I represent that I have no lawsuits, claims or actions pending in my name, or on
behalf of myself or any other person or entity, against any of the Releasees. I
agree that I will not voluntarily provide assistance, information or advice,
directly or indirectly (including through agents or attorneys), to any person or
entity in connection with any actual or potential claim or cause of action of
any kind against the Releasees and I shall not induce or encourage any person or
entity to do so, unless compelled or authorized to do so by law. Notwithstanding
the



--------------------------------------------------------------------------------

foregoing, I retain the right to file a charge with the Equal Employment
Opportunity Commission and equivalent federal, state and local agencies, and to
cooperate with investigations by any such agencies.

I acknowledge and represent that I have not suffered any discrimination or
harassment by any of the Releasees on account of race, gender, national origin,
religion, marital or registered domestic partner status, sexual orientation,
age, disability, veteran status, medical condition or any other characteristic
protected by applicable law. I acknowledge and represent that I have not been
denied any leave, benefits or rights to which I may have been entitled under the
FMLA or any other federal or state law, and that I have not suffered any
job-related wrongs or injuries for which I might be entitled to compensation or
relief. I further acknowledge and represent that, other than the benefits that
will be provided to me pursuant to Sections 4.4.2 and 4.4.3 of my Employment
Agreement, I have been paid all wages, bonuses, compensation, benefits and other
amounts that any of the Releasees has ever owed to me, and I am not entitled to
any additional compensation, severance or benefits after the date on which my
employment with Amneal terminated, with the sole exception of any benefit the
right to which has vested under the express terms of an Amneal benefit plan
document.

In addition, I hereby acknowledge my continuing obligations under my Employee
Confidentiality, Non-Solicitation and Ownership of Inventions Agreement with
Amneal and under Section 6 of the Employment Agreement, including (without
limitation) my obligations not to use or disclose any proprietary or
confidential information of the Group Entities. Notwithstanding anything herein
or in my Employee Confidentiality, Non-Solicitation and Ownership of Inventions
Agreement with Amneal, I acknowledge and I agree that, pursuant to 18 USC
Section 1833(b), I will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made: (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

I agree that if I commence any suit arising out of, based upon, or relating to
any of the Claims released under this Release Agreement, then I will pay to the
Releasees, and each of them, in addition to any other damages caused to the
Releasees thereby, all attorneys’ fees incurred by the Releasees in defending or
otherwise responding to such suit; provided, that, this paragraph shall not
apply with respect to any compulsory counterclaims within the meaning of Rule
13(a) of the Federal Rules of Civil Procedure, asserted by me against the
Releasees bringing claims against me.

I agree that if any provision of this Release Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Release Agreement and the provision in
question shall be modified so as to be rendered enforceable in a manner
consistent with the intent of the parties insofar as possible under applicable
law. I understand that this Release Agreement, together with my Employment
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between Amneal and me with regard to the subject matter hereof.
I am not relying on any promise or representation by Amneal that is not
expressly stated therein.



--------------------------------------------------------------------------------

I acknowledge that in order for this Release Agreement to become effective, I
must sign this Release Agreement and return it by email or mail to [NAME],
[TITLE] (            @            .com) at Amneal, [ADDRESS], on or within
forty-five (45) days after the date on which my employment terminated, and I
must not exercise my right to revoke the Release Agreement as described above.

I have carefully read and fully understand this Release Agreement, and agree to
be bound by its terms.

 

Printed Name:    

 

Signature:    

 

Date:    



--------------------------------------------------------------------------------

Exhibit C

Proprietary Information Agreement



--------------------------------------------------------------------------------

EMPLOYEE CONFIDENTIALITY, NON-SOLICITATION, AND

OWNERSHIP OF INVENTIONS AGREEMENT

THIS    EMPLOYEE CONFIDENTIALITY, NON-SOLICITATION, AND OWNERSHIP OF INVENTIONS
AGREEMENT (the “Agreement”) is entered into this          day of              ,
         by and between Amneal Pharmaceuticals LLC, (together with any past or
present subsidiaries, “Employer”), and                  (“Employee”).

RECITALS

A.     Employer owns certain valuable Confidential Information (as defined
below), some or all of which is used by or available to Employee in the ordinary
course of his/her duties as an employee of the Employer, and protecting the
Confidential Information is critical to the Employer’s success and ability to
continue as a going concern; and

B.     Employer has established a policy of requiring all employees and
contractors having access to its Confidential Information to enter into
confidentiality agreements, and Employee acknowledges the importance of
protecting the Confidential Information and is willing to enter into and be
bound by this Agreement for that purpose.

AGREEMENT

NOW, THEREFORE, in consideration of the hiring and employment by the Employer of
Employee, and the mutual promises set forth herein and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties intending to be legally bound hereby agree as follows:

1.     Recitals. The foregoing recitals are incorporated herein and made a
substantive part of this Agreement.

2.     Applicability. The terms and conditions of this Agreement apply to
Employee in the ordinary course of his/her duties as an employee of Employer.

3.     Confidential Information. For purposes of this Agreement, “Confidential
Information” means all information or material of the Employer that is
proprietary and confidential, including but not limited to the following types
of information and material, as it may have existed in the past, currently exist
or be planned, anticipated or exist in the future: (i) trade secrets, product
specifications, data, know-how, formulae, formulations, compositions, designs,
sketches, devices, photographs, graphs, drawings, samples, discoveries,
inventions and ideas, improvements, research and development, methods and
processes, customer lists, customer requirements, price lists, market studies,
business plans, computer software and programs (including object code and source
code), computer and database technologies, systems, structures, and
architectures, discoveries, concepts, financial information and statements,
marketing and pricing strategies and decisions, financial projections and
budgets, historical and projected sales, capital spending, budgets and plans,
the terms of contracts to which the Employer is or has been a party, the names
and backgrounds of key personnel, personnel training

 

1



--------------------------------------------------------------------------------

techniques and materials, and any other information concerning the business and
affairs of the Employer; (ii) notes, analyses, compilations, studies, summaries
and other material prepared by or for the Employer or any employee or consultant
of the Employer, including without limitation Employee, containing or based, in
whole or in part, on any information included in the foregoing; (iii) the
knowledge and ability to put and use together various individual elements of
Confidential Information and/or public information when such knowledge and
ability has been learned or developed during Employee’s employment with the
Employer, whether or not on the Employer’s premises; and (iv) information and
materials received by the Employer from third parties in confidence. In
addition, protection of the Employer’s trade secrets as referenced above are in
addition to, and not a substitute for, the “trade secrets” protected by any
applicable state statute.

4.     Confidentiality. Employee agrees Employee shall not disclose to others,
nor shall Employee use for Employee’s or another’s benefit, any such
Confidential Information, either during Employee’s employment with the Employer
or thereafter. Employee shall use Confidential Information only for the benefit
of the Employer within the scope of Employee’s assigned employment duties.
Except as authorized by the Employer in advance and in writing, Employee agrees
(i) not to disclose Confidential Information to any entity or person not
employed or retained by the Employer and (ii) not to use, transfer, or assist
others in using the Confidential Information or any other property of the
Employer for any purpose other than in furtherance of the business of the
Employer.

5.     Exceptions.

a.     The obligations of confidentiality of Section 4 hereof do not apply to
any part of the Confidential Information which Employee can demonstrate by
reliable written evidence (i) was, or becomes generally available to the public
other than through a breach of this Agreement by Employee; or (ii) has been
acquired by Employee on a non-confidential basis from any third party having a
lawful right to disclose it to Employee; or (iii) was, or is, developed by
Employee without reliance on the Confidential Information; or (iv) Employee is
required by law to disclose, subject to the provisions of (b) below; or (v) was
already in the possession of Employee.

b.     If, pursuant to a court or other legal order, Employee is requested or
required (by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any information supplied to Employee during the course of Employee’s employment
with Employer, it is agreed that Employee will provide Employer with prompt
written notice of such request(s) or requirement (prior to complying with such
disclosure request or requirement) so that Employer may seek an appropriate
protective order and/or provide a limited waiver of Employee’s compliance with
the provisions of this Agreement solely with respect to the referenced order.

c.     If Employee relies upon a fact or facts described in part (a) of this
paragraph as the basis for disclosure of the Confidential Information, Employee
bears the burden of proof with respect to the fact or facts relied upon.

 

2



--------------------------------------------------------------------------------

6.     Non-Solicitation of Employees.     Employee acknowledges that but for
Employee’s employment with the Employer, Employee would not have had access to
the Employer’s employees and the Confidential Information regarding same.
Employee agrees that during the course of Employee’s employment and for a period
of one (1) year after the cessation of Employee’s employment for any reason,
Employee shall not, directly or indirectly, solicit on Employee’s behalf or on
behalf of any individual or entity competing with or seeking to compete with the
Employer, or directly or indirectly, assist any such individual or entity in
soliciting, any employees of the Employer to leave the employ or in any other
way modify or alter their respective employment or business relationship with
the Employer. Employee agrees that if Employee violates any of the restrictions
contained in this paragraph, the restrictive period provided for shall be
increased by the period of time from the commencement of any such violation
until the time such violation shall be cured by Employee; or, in the event the
Employer seeks judicial enforcement of this Agreement, for a period of one
(1) year from the date of any Court order enforcing the Agreement.

7.     Employer’s Ownership of Inventions and Confidential Information.    
Employee agrees to immediately disclose to the Employer all Confidential
Information developed in whole or in part by him/her during the term of
Employee’s employment with the Employer. All right, title and interest in and to
the Confidential Information including, without limitation, all intellectual
property, inventions, improvements, and derivative works conceived, reduced to
practice, participated in or made by Employee during his/her employment with the
Employer (regardless of whether such inventions or improvements are made by
Employee during his/her hours of employment or at the Employer’s facilities),
are and shall remain the exclusive property of the Employer. Accordingly,
Employee agrees to and hereby does grant and assign to Employer all right, title
and interest in and to all Confidential Information existing now or in the
future upon its creation. Notwithstanding the foregoing, Employee shall without
further consideration undertake any reasonable action requested by the Employer
to confirm or secure the Employer’s rights in the Confidential Information
including, without limitation, the execution and delivery of conveyance
documents.

8.     Records and Other Employer Property.     At the Employer’s request, or
upon termination of Employee’s employment with Employer, whichever is sooner,
Employee agrees to turn over to Employer all notes, data, tapes, lists,
reference items, sketches, drawings, memoranda, records and other materials in
any way containing, constituting or relating to any Confidential Information,
and other documents which are in Employee’s possession or control belonging to
Employer or relating to its business.

9.     Records.     At the Employer’s request, or upon termination of Employee’s
employment with Employer, Employee agrees to turn over to Employer all notes,
data, tapes, lists, reference items, sketches, drawings, memoranda, records and
other materials in any way containing, constituting or relating to any
Confidential Information, and other documents which are in Employee’s possession
or control belonging to Employer or relating to its business.

10.     Miscellaneous.     This Agreement constitutes the sole and entire
agreement of the parties with respect to the subject matter hereof and
supersedes any previous or contemporaneous oral or written communications,
representations, understandings or agreements with the Employer or any
representative of the Employer regarding the subject matter hereof. If any
provision of this

 

3



--------------------------------------------------------------------------------

Agreement is found to be invalid or unenforceable in any circumstance, such
invalidity or unenforceability shall not affect the other provisions of this
Agreement. This Agreement may not be modified or amended except by a writing
signed by an authorized officer of the Employer. This Agreement shall be
governed by and construed in accordance with the laws of the State of New
Jersey, except to the extent the issue arising under the Agreement is governed
by federal law, and any dispute arising out of this Agreement that cannot be
settled amicably by the parties shall be adjudicated in the state or federal
courts of the State of New Jersey, the exclusive jurisdiction and venue of which
the parties hereby acknowledge and agree to. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns. It is further understood and
agreed that no failure or delay by a party hereto in exercising any right,
power, or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof, or the exercise of any right, power or privilege hereunder. The parties
acknowledge and agree that the Employer shall be entitled to seek an injunction
or other equitable relief to enforce its rights under this Agreement without the
necessity of posting bond and shall be entitled to recover from Employee all
costs incurred by it in enforcing its rights under this Agreement, including
attorney’s fees.

IN WITNESS WHEREOF, the parties have executed this Employee Confidentiality,
Non- Solicitation, And Ownership of Inventions Agreement as an instrument under
seal as of the day and year first above written.

 

Amneal Pharmaceuticals LLC     Employee By:         By:     Name:       Name:  
Date:       Date:  

 

4